Title: John Adams to Abigail Adams, 29 March 1776
From: Adams, John
To: Adams, Abigail


     
      
       March 29. 1776
      
     
     I give you Joy of Boston and Charlestown, once more the Habitations of Americans. Am waiting with great Impatience for Letters from you, which I know will contain many Particulars.
     We are taking Precautions to defend every Place that is in Danger—The Carolinas, Virginia, N. York, Canada.
     I can think of nothing but fortifying Boston Harbour. I want more Cannon than are to be had, I want a Fortification upon Point Alderton, one upon Lovells Island, one upon Georges Island, several upon Long Island, one upon the Moon, one upon Squantum.
     I want to hear of half a Dozen Fire ships and two or three hundred Fire Rafts prepared. I want to hear of Row Gallies, floating Batteries Built, and Booms laid across the Channell in the Narrows and Vesseauu de Frize, sunk in it. I wish to hear, that you are translating Braintree Commons into the Channell.
     No Efforts, No Expence are too extravagant for me to wish for to fortify that Harbour so as to make it impregnable. I hope every Body will join and work untill it is done.
     We have this Week lost a very valuable Friend of the Colonies, in Governor Ward of Rhode Island, by the small Pox in the natural Way. He never would hearken to his Friends who have been constantly advising him to be inoculated ever since the first Congress began. But he would not be perswaded. Numbers, who have been inoculated, have gone through the Distemper, without any Danger, or even Confinement, but nothing would do.—He must take it in the natural Way and die.
     He was an amiable and a sensible Man, a stedfast Friend to his Country upon very pure Principles.
     His Funeral was attended with the same Solemnities as Mr. Randolphs. Mr. Stillman being the Anabaptist Minister here, of which Perswasion was the Governor, was desired by Congress to preach a sermon, which he did with great Applause.
     
      Remember me as you ought.
     
    